Case 1:17-cr-00216-RJS Document 57 Filed 01/11/20 Page 1 of 1

a>,

p>
Sy :

@® SULLIVAN|BRILL ——

“ ATTORNEYS AT LAW HS ee a a ese

NEW YORK, NY S

TEL? (212) S66-19000

FAX? (212) S56-lOGA

January 11, 2020

Via ECF

Honorable Richard J. Sullivan

United States Circuit Judge for the Second Circuit
40 Foley Square

New York, New York 10007

Re: United States of America v. DeJahn McBean | 0 | 20
Ind. No.: 17 Cr. 216 (RJS)

Dear Judge Sullivan:

Mr. McBean is before Your Honor on charges that he violated his Supervised
Release (VOSR). On January 8, 2020, in West Chester Supreme Court, Mr. McBean
pled guilty to Attempted Assault in the Second Degree (PL § 110/120.05(6). The
negotiated and promised sentence is 1 1/2-3 years imprisonment. The Court
adjourned the matter until February 26, 2020 for sentencing.

Therefore, I would respectfully suggest that the Court schedule a control
date, thereafter, for the parties to appear and advise the Court of the way in which
Mr. McBean chooses to move forward on the pending VOSR. I have been unable to
connect with Ms. Espinosa because she is traveling for work. Mr. McBean remains
in custody.

Thank you for your continued consideration.

Sincerely,
IT IS HEREBY ORDERED THAT defense counsel
shall update the Court on February 26, SULLIVAN & BRILL. LLP
2020, after Supervisee's sentencing in ,
state court, at which time the Court will pani
schedule a conference in this matter. ¢ s

 

 

SY LiZa- By: Steven Brill
—

RICHARD J, SULLIVAN

13/20 U.S.DJ.
